Title: To George Washington from William Heath, 30 October 1780
From: Heath, William
To: Washington, George


                  
                     Dear General
                     West point October 30th 1780
                  
                  I was yesterday honored with yours of the 28th Instant.
                  Your reply respecting provisions Rather increases my
                     apprehensions of want. The late depredations of the Enemy in Tryon County will
                     I fear also greatly curtail our supplies of Flour from that quarter.
                  Our late accounts from the Northward are favorable. it is said
                     the Enemy were retiring with great precipitation and our people pursuing them,
                     and it was thought would overtake them. I have receiv’d nothing officially, if
                     at any time I do, it shall be immediately transmitted to your Excellency.
                  Brigadier General Clinton leaves this place today to proceed to
                     Albany. I have the honor to be, With the greatest Respect Your Excellency’s
                     Most obedient Servant
                  
                     W. Heath
                  
               